I.
Sherwood, J.
A proceeding under the provisions of the swamp land act, is a special statutory proceeding, and notice under that act is a jurisdictional fact which must affirmatively appear, or else all steps subsequently taken will be coram non judice. In proceedings of the character mentioned the same rule holds in courts of general as in courts of limited jurisdiction; no more favorable presumptions are to be indulged in the former than in the latter. Ells v. Railroad Co., 51 Mo. 200, and cases cited. For this reason we cannot make any presumptions in favor of notice having been given of proceedings to be had in the county court. So we shall approve the views of the St. Louis court of appeals on this point.
II.
"We must hear and determine this cause on precisely the same record as that upon which the cause was heard *494and determined in the court of appeals. To hold otherwise would lead to the palpable absurdity of this court reversing the judgment of that court upon a state of facts never brought before that court for adjudication. For this reason.we cannot look at the transcript brought up directly from the St. Charles circuit court, by our writ of certiorari improvidently granted. We cannot overleap the court of appeals in this manner. And for like and similar reasons we can pay no regard to any affidavit as to the status of the record of the trial court touching the fact of notice. Litigants in this court must stand or fall by the record.
Judgment affirmed.
All concur.